BATCHELDER, Circuit Judge,
dissenting.
I respectfully dissent. The plaintiffs own undisputed evidence in this case demonstrates that the plaintiff deliberately did not do his job in the way in which he was instructed to do it. Plaintiffs own evidence establishes that he recognized that his relationship with Borg-Warner’s corporate management was at best strained, but he made no effort to improve that relationship; he understood that part of his job was to replace the Federal-Mogul pay system with the Borg-Warner pay system, but he did not complete this change; he admitted that he had been repeatedly advised that he was not to utilize outside legal counsel but nonetheless repeatedly did so; and he repeatedly worked against Borg-Warner’s interests with regard to negotiating — ostensibly on behalf of Borg-Warner — with the union on changes to the employee benefit plans. Whether this case is analyzed under Michigan law or under this circuit’s interpretation of federal law as expressed in Cline v. Catholic Diocese of Toledo, 206 F.3d 651, 661 (6th Cir.2000), it is clear that the plaintiffs own evidence, without regard to Borg-Warner’s articulated reasons for his discharge, demonstrates that he was not, and he knew that he was not, performing his job satisfactorily. Because plaintiff failed to present evidence to meet the second prong of the prima facie case of the McDonnell Douglas test, I would affirm the judgment of the district court. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).